DETAILED ACTION
Acknowledgements
The amendments filed 8/5/2022 and 9/8/2022 are acknowledged
Claims 25-29 and 31-38 are pending.
Claims 34, 36, and 38 are withdrawn.
Claims 25-29, 31-33, 35, and 37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 along with the supplement amendment filed on 9/8/2022 have been entered.
 
Response to Amendment/Arguments
  Regarding the rejection of the claims under 35 USC 103, applicant states that Jaffe does not disclose "an update unit configured to update … the first display data to a second display data in which a particular place name object representing the location is associated with a corresponding position on the map image at a second scale that shows a larger area than the map image at the first scale, wherein the particular place name object is one of the first place name objects" Examiner notes, however, that Jaffe discloses updating display data to display appropriate tag textual, which are place name objects (See, e.g., Jaffe Figure 4; ¶¶ 80-82);
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Claims 34, 36, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/14/2019, and a response to the traversal was provided in the Office action mailed 12/11/2019.

Claim Objections
Claim 25 is objected to because of the following informalities:  The claim recites “instructions that, when executed by the processor, cause the processor to: . . . a display unit configured . . . to display the map image . . . .” This appears to be a typographical error, because the claim recites a processor that executes instructions to perform functions, but one of the functions is recited as “a display unit,” rather than a function.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 28, 31, 33, 35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe, et al. (US 2007/0271297) (“Jaffe”) in view of Brucher, et al. (US 2009/0279794) (“Brucher”) and Pilskalns (US 8,904,275).
Regarding claims 25, 35, and 37, Jaffe discloses an information processing apparatus comprising (a) a processor configured to function as a plurality of units, a non-transitory computer-readable storage medium storing a program for causing a computer to function as an information processing apparatus, and an information processing method comprising:
generating first display data to display, on a map image at a first scale designated by a user, first place name objects that are associated with the first scale and are displayed at respective positions on the map image based on first position information associated with the first place name objects (Jaffe Figure 4; ¶¶ 12, 30-31, 33-34, 38, 42-43, 47, 51-53, 80-82); and
storing, into a memory, (a) a location at which the user has taken at least one picture and (b) pictures that have been taken at the location (Jaffe ¶¶ 26, 30-31, 33-34, 40, 42, 44, 47, 51-52, 81-82),
updating, in a case where a predetermined condition is satisfied, the first display data to second display data in which a particular place name object representing the location is associated with a corresponding position on the map image at a second scale that shows a larger area than the map image at the first scale, where in the particular place name object is one of the first place name object (Jaffe Figure 4; ¶¶ 12, 15, 33-36, 38, 42-43, 50-53, 80-84).
displaying, in a case where (a) it is instructed to display the map image at the second scale and (b) the predetermined condition is satisfied, the particular place name object on the map image at the second scale based on the second display data (Jaffe Figure 4; ¶¶ 12, 15, 33-36, 38, 42-43, 50-53, 80-84).
Jaffe does not specifically disclose storing a number of pictures which have been taken at a place associated with the second position information, or that the predetermined condition is that a number of pictures which been taken at a place associated with the second position information exceeds a predetermined number. Jaffe also does not specifically disclose that a display scale level in a display scale data record corresponding to the object is updated to a scale that has a smaller scale ratio and shows the larger area than the scale associated with the particular place name object.
Brucher discloses storing a number of pictures which have been taken at a place associated with the second position information, and that the predetermined condition for displaying a place is that a number of pictures which been taken at a place associated with the second position information exceeds a predetermined number (Brucher ¶¶ 24, 38, 42-44).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Jaffe to include storing a number of pictures which have been taken at a place associated with the second position information and displaying an object when a number of pictures which been taken at a place associated with the second position information exceeds a predetermined number, as disclosed in Brucher, in order to identify and display the most popular places that are most likely to be of interest to a viewer (Brucher ¶¶ 24, 38, 42-43).
Jaffe in view of Brucher does not specifically disclose that a display scale level in a display scale data record corresponding to the object is updated to a scale that has a smaller scale ratio and shows the larger area than the scale associated with the particular place name object.
Pilskalns discloses that a display scale level in a display scale data record corresponding to the object is updated to a scale that has a smaller scale ratio and shows the larger area than the scale associated with the particular place name object (Pilskalns 7:24-63; 19:26-50; 24:49-25:14; 26:37-47).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Jaffe in view of Brucher to include updating a display scale level in a display scale data record corresponding to the object to a scale that has a smaller scale ratio and shows the larger area than the scale associated with the particular place name object, as disclosed in Pilskalns, in order to display objects in the map scales or zoom levels in which they are most relevant to users (Pilskalns 7:24-63; 24:49-25:14; 26:37-47).
Additionally, examiner notes that although Jaffe discloses a “place name object,” the description of the object as being a “place name” is nonfunctional descriptive material, as it only describes a characteristics of the information that is displayed. The “place name” is not processed or used to carry out any functionality that relies on this characteristic. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 26, Jaffe discloses the display unit is configured to display on the map image at the second scale the particular place name object based on objects existing at locations near the location indicated by the second position information among objects corresponding to a plurality of pieces of the first position information (Jaffe ¶¶ 43-44, 47, 80-83).
Regarding claim 27, Jaffe in view of Brucher does not specifically disclose that the memory stores further instructions that, when executed by the processor, cause the processor to identify a user of the information processing apparatus, wherein pieces of identification information of users are stored, and wherein a place name object displayed on the map image is different for each of the pieces of identification information.
Pilskalns discloses that the memory stores further instructions that, when executed by the processor, cause the processor to identify a user of the information processing apparatus, wherein pieces of identification information of users are stored, and wherein a place name object displayed on the map image is different for each of the pieces of identification information (Pilskalns 1:35-58; 5:7-23; 7:38-42, 48-63; 12:56-13:3; 17:20-45; 20:11-55; 23:60-24:5; 26:11-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jaffe in view of Brucher to include identifying a user of the information processing apparatus, wherein pieces of identification information of users are stored, and wherein a place name object displayed on the map image is different for each of the pieces of identification information, as disclosed in Pilskalns, in order to allow a map to be annotated with information relevant to the particular user viewing the map (Pilskalns 1:35-58).
Additionally, the limitation “a place name object displayed on the map image is different for each of the pieces of identification information” describes characteristics of the object displayed in the map image, while these particular characteristics are not processed or used to carry out any steps or functions that specifically rely on these characteristics. Therefore, this limitations recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 28, Jaffe discloses that in a case where the number of times that the second position information is stored exceeds a threshold, the display unit is configured to display one the map image at the second scale the particular place name object (Jaffe ¶¶ 43, 53, 68, 80-84).
Regarding claim 31, Jaffe discloses that each of the first place name objects and the particular place name object is a landmark name (Jaffe ¶¶ 43, 81-82).
Examiner further notes that the limitation “each of the first place name objects and the particular place name object is a landmark name” describes a characteristic of the object, and this characteristic is not processed or used to carry out any steps or functions that specifically rely on this characteristic. Therefore, this limitation recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 33, Pilskalns discloses acquiring from an external apparatus via a network the map image to be displayed (Pilskalns 5:24-63).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Brucher and Pilskalns as applied to claim 25 above, and further in view of Bales, et al. (US 2011/0313649) (“Bales”).
Regarding claim 29, Jaffe discloses an object that is specified by the first position information and the second position information (Jaffe ¶¶ 12, 15, 33-36, 38, 42, 50-53, 80-84). 
Jaffe in view of Brucher and Pilskalns does not specifically disclose generating display data to display an object that is set in advance as belonging to a category relating to another object.  
Bales discloses generating display data to display an object that is set in advance as belonging to a category relating to another object (Bales ¶¶ 52, 70-72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jaffe in view of Brucher and Pilskalns to include generating display data to display an object that is set in advance as belonging to a category relating to another object, as disclosed in Bales, in order to provide a user with relevant content on a map by emphasizing other objects on a map that are relevant to the user’s selection (Bales ¶¶ 1, 3, 52).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of in view of Brucher and Pilskalns as applied to claim 25 above, and further in view of Naaman, et al. (US 7,769,745) (“Naaman”)
Regarding claim 32, Jaffe in view of Brucher and Pilskalns does not specifically disclose that the first position information and the second position information are each expressed by a combination of a latitude and a longitude.
Naaman discloses that the first position information and the second position information are each expressed by a combination of a latitude and a longitude (Naaman 2:24-33; 7:39-47).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Jaffe in view of Brucher and Pilskalns to use latitude and longitude to express the position information, as disclosed in Naaman, because using a known method of expressing position information, such as latitude and longitude, in place of the position information of Jaffe only involves simple substitution of one known type of position information for another yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Additionally, examiner notes that the limitation “the first position information and the second position information are each expressed by a combination of a latitude and a longitude” describes characteristics of the first and second position information. These characteristics are not processed or used to carry out any steps or functions that specifically rely on these characteristics. Therefore, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685